UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of July, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Second-Quarter 2008 Results FOR IMMEDIATE RELEASE Highlights Ø Consolidated sales and operating segment income reached all-time second quarter records Ø Consolidated net sales increased 17.4%, and operating segment income increased 17.6% in nominal terms Ø Television Broadcasting net sales increased 7.5% in nominal terms, and the operating segment income margin was 51.2% Ø Average weekday prime-time audience share was 75% Ø Sky sales increased 11.8%; operating segment income increased 13.9% in nominal terms, and the margin reached a second-quarter record of 49.8% Ø We paid a cash dividend of approximately Ps.2,230 million Consolidated Results Mexico City, D.F., July 17, 2008—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”) today announced results for second quarter 2008.
